                Case 2:20-cv-00195-RAJ Document 21 Filed 07/31/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
11                                       AT SEATTLE

12   KARI ANN WILSON,                                 Civil No. 2:20-CV-00195-RAJ
13            Plaintiff,
14
              vs.                                      ORDER
15
     COMMISSIONER OF SOCIAL
16   SECURITY,

17            Defendant.

18
              Based on Defendant’s Motion, it is hereby ORDERED that the Answer due date
19   shall be amended as follows:

20            Defendant shall have up to and including August 31, 2020, to file a response to

21   Plaintiff’s Complaint, including the certified administrative record. The certified
     administrative record shall be filed within ten days of its availability to the Office of the
22
     General Counsel, if it can be filed earlier than the aforementioned date.
23

24

     Page 1         ORDER - [2:20-CV-00195-RAJ]
                Case 2:20-cv-00195-RAJ Document 21 Filed 07/31/20 Page 2 of 2


 1
              If the Commissioner is unable to file the certified administrative record by that
 2
     date, the Commissioner shall file another motion for extension every 28 days until the
 3   certified administrative record becomes available.
 4            DATED this 31st day of July, 2020.
 5

 6

 7
                                                        A
                                                        The Honorable Richard A. Jones
 8                                                      United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:20-CV-00195-RAJ]
